Case: 1:21-cr-00025-SRC-ACL Doc. #: 22 Filed: 02/05/21 Page: 1 of 6 PageID #: 32




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF MISSOURI
                                SOUTHEASTERN DIVISION

UNITED STATES OF AMERICA,                         )
                                                  )
               Plaintiff,                         )
                                                  )
vs.                                               )   No. 1:21CR00025 SRC (ACL)
                                                  )
SHAWNEE M. JOHNSON,                               )
                                                  )
               Defendant.                         )

 DEFENDANT'S REQUEST FOR PRETRIAL DISCLOSURE FROM GOVERNMENT

       Pursuant to the order entered by United States Magistrate Judge Abbie Crites-Leoni on

February 5, 2021, Defendant hereby requests prompt notice and/or disclosure of the following

materials. It is requested that the Government reply to this written request within ten days of the

date of the Order noted above.

       1. Pursuant to Rules 12(b)(4)(B) and 16 of the Federal Rules of Criminal Procedure,

Defendant hereby requests that the Government provide Defendant with notice of the

Government's intention to use any evidence at trial during its case in chief which may reasonably

be considered the object of, or the basis for, pretrial motions for severance or to suppress

evidence. Accordingly, Defendant hereby requests that the Government provide Defendant with

copies or photographs of the following materials or, in the alternative, that the Government to

disclose to Defendant and make available for inspection, copying, or photographing, the

following materials:

               A. Any search warrant issued by any state or federal judicial officer, and any

       written application for same, which authorized the search of any property as to which

       Defendant might arguably have had a reasonable expectation of privacy, if evidence
Case: 1:21-cr-00025-SRC-ACL Doc. #: 22 Filed: 02/05/21 Page: 2 of 6 PageID #: 33




      obtained during the subsequent search of any such property resulted in the seizure of

      evidence which will be introduced by the Government at any trial of this cause of

      action;

                B. Any application for a search warrant described in the preceding paragraph

      as may have been presented to any state or federal judicial officer;

                C. Any relevant written or recorded statements made by the Defendant, or copies

      thereof, within the possession, custody, or control of the Government, the existence of

      which is known, or by the exercise of due diligence may become known, to the attorney

      for the Government; that portion of any written record containing the substance of any

      relevant oral statement made by the Defendant whether before or after arrest in response

      to interrogatories by any person then known to the Defendant to be a government agent;

      the recorded testimony of the Defendant before a grand jury which relates to the offense

      charged; and the substance of any other relevant oral statement made by the Defendant

      whether before or after arrest in response to interrogation by any person then known by

      the Defendant to be a government agent if the government intends to use that statement at

      trial;

                D. A copy of Defendant's prior criminal record, if any, as is within the

      possession, custody, or control of the Government, the existence of which is known, or

      by the exercise of due diligence may become known, to the attorney for the Government;

                E. All books, papers, documents, photographs, or buildings or places which are

      within the possession, custody or control of the Government, and which are material to

      the preparation of Defendant's defense or are intended for use by the Government as

      evidence in chief at the trial, or were obtained from or belong to the Defendant;
Case: 1:21-cr-00025-SRC-ACL Doc. #: 22 Filed: 02/05/21 Page: 3 of 6 PageID #: 34




               F. Any results or reports of physical or mental examinations, and of scientific

       tests or experiments, or copies thereof, which are within the possession, custody, or

       control of the Government, the existence of which is known, or by the exercise of due

       diligence may become known, to the attorney for the Government, and which are

       material to the preparation of the defense or are intended for use by the Government as

       evidence in chief at the trial; and

               G. A written summary of testimony the Government intends to offer under Rules

       702, 703, or 705 of the Federal Rule of Evidence during its case in chief at trial which

       summary must describe the witness's opinions, the basis and the reasons therefor, and the

       witness's qualifications.

       2. Pursuant to the United States Supreme Court's holding in Brady v. Maryland, 373

U.S. 83, 83 S.Ct. 1194, 10 L.Ed.2d 215 (1963), Defendant hereby requests that the Government

provide Defendant with copies or photographs of, or in the alternative, that the Government to

disclose to Defendant and make available for inspection, copying, or photographing, any and all

evidence favorable to Defendant which is material to the determination of Defendant's guilt or

innocence, or material to the punishment to be imposed upon Defendant.

       3.   Pursuant to the United States Supreme Court's holding in Napue v. Illinois, 360 U.S.

264, 79 S.Ct. 1173, 3 L.Ed.2d 1217 (1959), Defendant hereby requests that the Government

provide Defendant with copies or photographs of, or in the alternative, that the Government to

disclose to Defendant and make available for inspection, copying, or photographing, any and all

material evidence affecting the credibility of any witness whose reliability may be determinative

of the guilt or innocence of Defendant.

       4. Pursuant to the Jencks Act, Title 18, United States Code, ' 3500, Defendant hereby
Case: 1:21-cr-00025-SRC-ACL Doc. #: 22 Filed: 02/05/21 Page: 4 of 6 PageID #: 35




requests that the Government provide Defendant with copies or photographs of the following

materials, or in the alternative, that the Government to disclose to Defendant and make available

for inspection, copying, or photographing:

               A. Any written statement made by a witness who has testified or who will testify

       on direct examination on behalf of the Government in the trial of this case which relates

       to the subject matter as to which the witness has testified, and which has been signed or

       otherwise adopted or approved by said witness;

               B. Any stenographic, mechanical, electrical, or other recording, or a

       transcription thereof, which is a substantially verbatim recital of an oral statement made

       by a witness who has testified or who will testify on direct examination on behalf of the

       Government in the trial of this case, which relates to the subject matter as to which the

       witness has testified, and which was recorded contemporaneously with the making of

       such oral statement; and

               C. Any statement, however taken or recorded, or a transcription thereof, if any,

       made to a grand jury by a witness who has testified or who will testify on direct

       examination on behalf of the Government in the trial of this case, which relates to the

       subject matter as to which the witness has testified.

       5. Pursuant to Title 18, United States Code, Defendant hereby requests that the

Government provide Defendant with copies or photographs of the following materials, or in the

alternative, that the Government to disclose to Defendant and make available for inspection,

copying, or photographing:

               A. The contents of any wire, oral, or electronic communication intercepted

       pursuant to Title 18, United States Code, Chapter 119, or evidence derived therefrom,

       which may be received in evidence or otherwise disclosed in any trial, hearing, or other

       proceeding related to the present cause of action; and
Case: 1:21-cr-00025-SRC-ACL Doc. #: 22 Filed: 02/05/21 Page: 5 of 6 PageID #: 36




               B. A copy of any court order authorizing the interception of any wire, oral, or

       electronic communication as described above, and the written application for same.

       6. Pursuant to Rule 404(b) Fed. R. Evid., Defendant hereby requests that the

Government provide Defendant with notice of the general nature of any evidence of other

crimes, wrongs or acts the Government intends to introduce at trial.

       7. Defendant hereby requests that the Government provide Defendant with notice of the

nature and extent of consideration offered by the Government or its agents, or sought by the

Government or its agents, on behalf of any informant herein in return for his or her cooperation

and assistance, including:

               A. The identity and existing statements of any confidential informant who may

       be called upon to testify in this cause of action;

               B. Any and all representations, promises or other consideration offered by the

       Government, its cooperating agencies, or its agents to said informants concerning alleged

       violations of said informants of federal, state, or local laws;

               C. The precise nature of any monetary consideration offered or promised to said

       informants including, but not limited to, a listing of funds paid to or on behalf of said

       informants by the Government, its agents or cooperating agencies;

               D. Any and all promises of assistance offered to said informants relating to the

       disposition of known or potential criminal charges, state or federal, or the nature and

       extent of incarceration or conditions thereof;

               E. Any other promises, inducements or considerations offered to said informants

       in exchange for their cooperation, assistance, information or testimony;

               F. A list of all other sales or purchases of narcotic drugs arranged by said

       confidential informant along with a list of payments made to said confidential informant

       in exchange or in return for assisting and arranging said sales or drug transactions; and
Case: 1:21-cr-00025-SRC-ACL Doc. #: 22 Filed: 02/05/21 Page: 6 of 6 PageID #: 37




               G. Any record maintained by the Government showing the arrest and conviction

       record of the confidential informant.

       8. Defendant hereby requests that the Government provide Defendant with copies or

photographs of the following materials, or in the alternative, that the Government disclose to

Defendant and make available for inspection, copying, or photographing, all rough notes taken

by law enforcement officers as a part of the Government's investigation of the instant case,

notwithstanding whether the contents of said notes are incorporated in official records.


                                               Respectfully submitted,


                                               /s/Jennifer L. Booth
                                               Jennifer L. Booth
                                               Assistant Federal Public Defender
                                               Bar No. 53751 MO
                                               325 Broadway, 2nd Floor
                                               Cape Girardeau, Missouri 63701
                                               Telephone: (573) 339-0242
                                               Fax: (573) 339-0305
                                               E-mail: Jennifer_Booth@fd.org

                                               ATTORNEY FOR DEFENDANT



                                CERTIFICATE OF SERVICE

       I hereby certify that on February 5, 2021, the foregoing was filed electronically with the
Clerk of the Court to be served by operation of the Court's electronic filing system upon Julie
Hunter, Assistant United States Attorney.

                                               /s/Jennifer L. Booth
                                               Jennifer L. Booth
